UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 B/E Aerospace, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: B/E AEROSPACE, INC. 1 WELLINGTON, FLORIDA 33414-2105 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JULY 24, 2013 Notice is hereby given that the Annual Meeting of Stockholders of B/E Aerospace, Inc., a Delaware corporation (the “Company”), will be held at the Boston Harbor Hotel, 70 Rowes Wharf, Boston, Massachusetts at 10:30 a.m. Eastern Time on Wednesday, July 24, 2013 for the following purposes: 1.To elect two Class I Directors; 2.To consider and act upon a proposal to approve compensation paid to Named Executive Officers of the Company on an advisory basis; 3.Ratification of the appointment of Independent Registered Public Accounting Firm; 4.To consider and act upon a proposal to amend the amended and restated B/E Aerospace, Inc. 1994 Employee Stock Purchase Plan; 5.To transact any other business that may properly come before the meeting, or any adjournment thereof. Stockholders of record at the close of business on May 28, 2013 are entitled to notice of and to vote at the meeting. Whether or not you plan to attend the meeting in person, please sign and date the enclosed proxy and return it promptly in the enclosed envelope. By Order of the Board of Directors, RYAN M. PATCH Secretary Wellington, Florida June 11, 2013 TABLE OF CONTENTS Page PROPOSAL NO. 1: ELECTION OF DIRECTORS 3 Nomination of Directors 3 Director Nominees 4 Current Directors 5 CORPORATE GOVERNANCE MATTERS 7 Meetings of the Board of Directors and Committees 7 Board Diversity 7 Risk Oversight 8 Board Leadership Structure 8 Compensation Consultant 9 Stockholder Communications with our Board of Directors 9 Compensation Committee Interlocks and Insider Participation 9 Compensation of Directors 9 Audit Committee 11 Report of the Audit Committee of the Board of Directors 12 PROPOSAL NO. 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 COMPENSATION DISCUSSION& ANALYSIS 16 The Objectives of our Named Executive Officer Compensation Program 16 Our Named Executive Officers 16 What our Compensation is Intended to Reward 17 Consideration of “Say on Pay” and “Say on Frequency” Voting Results 18 The Elements of our Compensation Program 19 External Benchmarking 24 Stock Ownership/Prohibited Transactions in Company Securities 25 Compensation Risks 26 Compensation Recoupment Policy 26 Tax and Accounting Considerations 26 Report of the Compensation Committee on Executive Compensation 28 Summary Compensation Table 29 Grants of Plan-Based Awards During 2012 31 2012 Outstanding Equity Awards at Fiscal Year-End 32 Option Exercises and Stock Vested During 2012 33 Fiscal 2012 Deferred Compensation Table 33 Employment, Severance and Change of Control Agreements 34 Potential Payments upon a Termination or Change of Control 41 Policy and Procedures for the Review and Approval of Related Person Transactions 45 Certain Relationships and Related Transactions 45 SECTION16(a)BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 45 PROPOSAL NO. 3: RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 47 AUDIT MATTERS 48 Principal Accountant Fees and Services 48 Pre-Approval Policies and Procedures 48 PROPOSAL NO. 4: APPROVAL OF AMENDMENT OF THE AMENDED AND RESTATED B/E AEROSPACE, INC. 1 49 Equity Compensation Plan Information 52 STOCKHOLDER PROPOSALS 53 OTHER MATTERS 53 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS 53 ANNEX A – B/E AEROSPACE, INC. AMENDED AND RESTATED 1 A-1 i B/E AEROSPACE, INC ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JULY 24, 2013 PROXY STATEMENT THIS PROXY STATEMENT AND THE ENCLOSED PROXY ARE BEING MAILED TO STOCKHOLDERS ON OR ABOUT JUNE 11, 2013. The enclosed form of proxy is solicited on behalf of B/E Aerospace, Inc. (the “Company”) to be voted at the 2013 Annual Meeting of Stockholders to be held at the Boston Harbor Hotel, 70 Rowes Wharf, Boston, Massachusetts at 10:30 a.m. Eastern Time on Wednesday, July 24, 2013, or at any adjournment or postponement thereof. If you are a stockholder of record, you may vote by proxy on the Internet, vote by proxy using the enclosed proxy card, vote by proxy over the telephone, or vote in person at the annual meeting. Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. · To vote on the Internet, go to http://www.investorvote.com to complete an electronic proxy card. You will be asked to provide the control number from the enclosed proxy card. Your vote must be received by 1:00 a.m. Central Time, on July 24, 2013 to be counted. · To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the annual meeting, we will vote your shares as you direct. · To vote over the telephone, dial toll-free 1-800-652-VOTE (1-800-652-8683) using a touch-tone phone and follow the recorded instructions. You will be asked to provide the control number from the enclosed proxy card. Your vote must be received by 1:00 a.m. Eastern Time, on July 24, 2013 to be counted. · To vote in person, come to the annual meeting and we will give you a ballot when you arrive. A proxy may be revoked by a stockholder at any time before it is voted (i) by returning to the Company another properly signed proxy bearing a later date; (ii) by delivering a written revocation to the Secretary of the Company; or (iii) by attending the meeting and voting the shares represented by the proxy in person. Shares represented by the enclosed form of proxy properly executed and returned or submitted over the telephone or on the Internet, and not revoked, will be voted at the meeting by the persons named as proxies, Thomas P. McCaffrey and Ryan M. Patch. The expense of soliciting proxies will be borne by the Company. In addition to the solicitation of proxies by mail, the Company may use the services of its officers and other employees to solicit proxies personally, by telephone and telegram from brokerage houses and by other stockholders. Officers and other employees of the Company will receive no compensation in addition to their regular salaries for soliciting proxies. The Company has retained Georgeson Shareholder Communications, Inc. to assist in solicitation of proxies for a fee of $7,500 plus expenses. The Company will reimburse brokers and other persons for their reasonable charges and expenses in forwarding soliciting materials to the beneficial owners of the common stock. In the absence of contrary instructions, the persons named as proxies will vote in accordance with the intentions stated below. The holders of record of shares of the Company’s common stock, $0.01 par value, at the close of business on May 28, 2013 are entitled to receive notice of and to vote at the meeting. As of April 23, 2013 the Company had 105,331,653 shares of common stock issued and 104,732,332 shares of common stock outstanding. Each share of common stock is entitled to one vote on each matter to come before the meeting. Consistent with Delaware state law and the Company’s by-laws, a majority of the votes entitled to be cast present in person or represented by proxy, constitutes a quorum as to such matter. Votes cast by proxy or in person at the meeting will be counted by the person appointed by the Company to act as inspector of election for the meeting. The two nominees for election as directors at the meeting who receive the greatest number of votes properly cast for the election of directors, Proposal No. 1, shall be elected directors. The election of our directors in uncontested elections is governed by a “plurality plus” standard, pursuant to which any director candidate who receives more votes “withheld” than votes “for” election shall tender their resignation from the Board following the final certification of such stockholder vote for consideration by the Chairman of the Board. The Chairman of the Board will then consider such resignation, taking into account the Company’s interests and any current or foreseeable factors or circumstances relating to such director, and recommend to the Board the action to be taken with respect to such resignation. The Board then shall act on such recommendation relative to the tendered resignation, after which we will publicly disclose the Board’s decision as to whether it accepted such director’s resignation. 1 The affirmative vote of a majority of the votes in attendance at the meeting (at which a quorum is present), present in person or represented by proxy, that are properly cast, is necessary to approve the actions described in Proposals Nos. 2 through 4. The inspector of election will count the total number of votes cast “for” the nominee for election as a director or “for” approval of Proposals Nos. 2 through 4 for purposes of determining whether sufficient affirmative votes have been cast for each such proposal. The inspector of election will count shares (i)represented by proxies that withhold authority to vote either for the nominees for election as a director or for Proposals Nos. 2 through 4; or (ii) that reflect abstentions and “broker non-votes” as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum, but abstentions and broker non-votes will not have any effect on the outcome of voting on the election of directors or Proposals Nos.2 through 4. “Broker non-votes” are shares represented at the meeting held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or persons entitled to vote; and (ii) the broker or nominee does not have the discretionary voting power on a particular matter. The Annual Report to Stockholders for the Company’s fiscal year ended December 31, 2012 accompanies this proxy statement. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS B/E Aerospace, Inc.’s Proxy Statement and Annual Report on Form 10-K are available at www.beaerospace.com 2 PROPOSAL NO. 1 ELECTION OF DIRECTORS Nomination of Directors As provided in its charter, the Nominating and Corporate Governance Committee identifies and recommends to the Board of Directors (the “Board”) nominees for election and re-election to the Board and will consider nominations submitted by stockholders. The Nominating and Corporate Governance Committee, in consultation with the Chairman of the Board, evaluates candidates proposed by stockholders using the same criteria as for other candidates. The Chairman of the Board and the Nominating and Corporate Governance Committee seek to create a Board that is strong in its collective knowledge and has a diversity of skills and experience with respect to finance, leadership, business operations and industry knowledge. The Nominating and Corporate Governance Committee reviews with the Chairman and the full Board, on a periodic basis (at least annually), the current composition of the Board in light of the characteristics of independence, skills, experience, competency and availability of service to the Company of its members and of the Company’s anticipated needs. All of our independent directors serve on Board Committees further supporting the Board by providing experience to those Committees. The needs of each Committee are also reviewed when considering nominees to the Board. In connection with its most recent annual review, the Nominating and Corporate Governance Committee recommended the nomination of Messrs. Michael F. Senft and John T. Whates, currently designated as Class I Directors, whose terms expire at the meeting, to serve as Class I Directors for a term of three years, expiring at the 2016 Annual Meeting of Stockholders. If Messrs. Senft and Whates are re-elected, the Nominating and Corporate Governance Committee and the full Board believe that the Board will have an excellent composition, of a suitable size, and with the appropriate diversity of skills and experience with respect to finance, leadership, business operations and industry as well as company specific knowledge. The biographies of Messrs. Senft and Whates and our continuing current directors below contain information regarding each nominee’s and continuing current director’s experience, qualifications and skills. When the Nominating and Corporate Governance Committee reviews a potential new candidate, it looks specifically at the candidate’s qualifications in light of the size of the Board and the needs of the Board at a given point in time. In nominating director candidates, the Nominating and Corporate Governance Committee strives to nominate directors that exhibit high standards of ethics, integrity, commitment and accountability. In addition, all nominations attempt to ensure that the Boardshall encompass a range of talent, skills, expertise and industry experience sufficient to provide sound guidance with respect to our operations and activities. Under our Nominating and Corporate Governance Committee charter, directors must inform the Chairman of the Board and the Chair of the Nominating and Corporate Governance Committee in advance of accepting an invitation to serve on another public company board. In addition, no director may sit on the board of directors, or beneficially own more than 1% of the outstanding equity securities, of any of our competitors in our principal lines of business. We also discourage our directors from serving on the board of directors of more than three public companies. To recommend a nominee, a stockholder shall give notice to our Corporate Secretary at our principal address in Wellington, Florida. This notice should include the candidate’s brief biographical description, a statement of the qualifications of the candidate, taking into account the qualification requirements set forth above, and the candidate’s signed consent to be named in the proxy statement and to serve as a director if elected. The notice must be given no later than the earlier of (i) 50 days before the first anniversary of the last Annual Meeting of Stockholders or (ii) if less than 60 days’ notice of the date of the Annual Meeting of Stockholders at which directors are to be elected is given, within ten days after such notice. Once we receive the nomination, we will deliver a questionnaire to the candidate that requests additional information about the candidate’s independence, qualifications and other information that would assist the Nominating and Corporate Governance Committee in evaluating the candidate, as well as certain information that must be disclosed about the candidate in our proxy statement, if nominated. Candidates must complete and return the questionnaire within the time frame provided to be considered for nomination by the Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee has not received any nominations for director from stockholders for the 2013 Annual Meeting of Stockholders. The persons named in the enclosed proxy intend to vote each share as to which a proxy has been properly executed and returned or submitted over the telephone or on the Internet and not revoked in favor of the election as directors of the two nominees named below, each of whom is now a director of the Company, unless authority to vote for the election of any or all of such nominees is withheld by marking the proxy to that effect. 3 Pursuant to the Company’s Restated Certificate of Incorporation, the Board is divided into three classes, each as nearly equal in number as possible, so that each director (in certain circumstances after a transitional period) will serve for three years, with one class of directors being elected each year. The nominees are Messrs. Michael F. Senft and John T. Whates, currently designated as Class I Directors, whose terms expire at the meeting, and until their respective successors are elected and shall qualify to serve. The enclosed proxy cannot be voted for a greater number of persons than two. If elected, Messrs. Michael F. Senft and John T. Whates, will serve as Class I Directors for a term of three years, expiring at the 2016 Annual Meeting of Stockholders, and until their respective successors are elected and shall qualify to serve. The Company expects that Messrs. Michael F. Senft and John T. Whates will be able to serve, but if they are unable to serve, the proxies reserve discretion to vote, or refrain from voting, for a substitute nominee or nominees. Set forth below is the business experience of, and certain other information regarding, the two director nominees and the other current directors of the Company. Director Nominees Name, Age, Business Experience and Current Directorships Director Since MICHAEL F. SENFT, 54 Michael F. Senft has been a Director since February 2012. Mr. Senft is currently a Managing Director of Moelis & Company, where he provides strategic advisory services to clients in a variety of industries, including the Industrials, Metals and Mining, and Food sectors. Since 1993, Mr. Senft has been a highly valued adviser to our Company, having structured and placed or advised our Company on long-term capital transactions totaling over $4 billion and advised our Company on essentially all our strategic acquisitions. Mr. Senft has over 30 years of experience as an investment banker, including prior roles as Global Head of Leveraged Finance at CIBC, and Global Co-Head of Leveraged Finance at Merrill Lynch. Mr. Senft is also President of Crucible Associates LLC, a private investment vehicle he founded in 2009. From 2008 to 2010, Mr. Senft served on the Board of Directors of Moly Mines Ltd., a development stage mining company publicly listed on the Australian and Toronto stock exchanges and from 1991 to 1994 he served on the Board of Directors of Del Monte Foods. Mr. Senft's education and extensive experience in strategic business planning coupled with deep understanding of our business, uniquely qualify him to serve as a member of our Board. JOHN T. WHATES, Esq., 65 John T. Whates has been a Director since February 2012. Mr. Whates has been an independent tax advisor and involved in venture capital and private investing since 2005. He is Chairman of the Board of Dynamic Healthcare Systems, Inc., a company that provides enterprise technology software solutions to healthcare organizations. From 1994 to 2011, Mr. Whates was a tax and financial advisor to our Company, providing business and tax advice on essentially all of our significant strategic acquisitions. Previously, Mr. Whates was a tax partner in several of the largest public accounting firms, most recently leading the High Technology Group Tax Practice of Deloitte LLP in Orange County, California. He has extensive experience working with aerospace and other public companies in the fields of tax, equity financing and mergers and acquisitions. Mr. Whates' extensive experience, multi-dimensional educational background, and thorough knowledge of our Company, uniquely qualify him to serve as a member of our Board. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE ELECTION OF EACH OF THE LISTED NOMINEES. 4 Current Directors Name, Age, Business Experience and Current Directorships Director Term Since Expires ROBERT J. KHOURY, 71 Robert J. Khoury has been a Director since July 1987, when he co-founded the Company. On December 31, 2005, Mr. Khoury retired from service as the Company’s President and Chief Executive Officer, a position he held since August 2000. From April 1996 through August 2000, he served as Vice Chairman of the Company. Mr. Khoury is a member of the Board of Governors of the Aerospace Industries Association. Mr. Khoury has his Professional Director Certification from the American College of Corporate Directors. During Mr. Khoury’s 20-year tenure as COO and/or CEO, he oversaw the integration of numerous acquired businesses, including the alignment of our business processes and I.T. systems across all functions, implemented lean manufacturing and oversaw the implementation of best practices in human resources. These experiences, together with his intimate knowledge of our business and industry, uniquely qualify him to serve as a member of our Board. Mr. Robert J. Khoury is the brother of Amin J. Khoury, our Chairman and Chief Executive Officer and a co-founder of the Company. JONATHAN M. SCHOFIELD, 72 Jonathan M. Schofield has been a Director since April 2001. From December 1992 through February 2000, Mr. Schofield served as Chairman and CEO of Airbus North America Holdings, a subsidiary of Airbus Industrie, a manufacturer of large civil aircraft, and served as Chairman from February 2000 until his retirement in March 2001. Prior to 1989, Mr. Schofield served in various executive positions at Pratt & Whitney, a division of United Technologies Corporation. From 1989 until he joined Airbus, Mr. Schofield was President of United Technologies International Corporation. Mr. Schofield is currently a member of the Board of Directors of Nordam Group and is a trustee of LIFT Trust and was formerly a member of the Board of Directors of Aero Sat, Inc. and TurboCombustor Technology, Inc. Mr. Schofield became a member of the Ordre National De La Legion D’Honneur in 2002. Mr. Schofield’s education, aerospace industry business experience, including his role as Chairman and CEO of Airbus North America, and as President of United Technologies International during which he developed and executed global marketing strategies and interfaced with procurement, finance and human resources, together with his intimate knowledge of our business and industry, uniquely qualify him to serve as a member of our Board. RICHARD G. HAMERMESH, 65 Richard G. Hamermesh has been a Director since July 1987. Dr. Hamermesh has been a Professor of Management Practice at Harvard Business School since July 1, 2002. From 1987 to 2001, he was a co-founder and a Managing Partner of The Center for Executive Development, an executive education and development consulting firm. From 1976 to 1987, Dr. Hamermesh was a member of the faculty of Harvard Business School. He is also an active investor and entrepreneur, having participated as a principal, director and investor in the founding and early stages of more than 15 organizations. Dr. Hamermesh’s education and business experience as co-founder of a leading executive education and consulting firm, as president, founder, director and co-investor in over 15 early stage businesses, and his 26 years as a Professor of Management Practice at Harvard Business School where he has led MBA candidates through thousands of business case studies, as well as his intimate knowledge of our business and industry (including over 25 years as a member of our Board), uniquely qualify him to serve as a member of our Board. 5 Name, Age, Business Experience and Current Directorships Director Term Since Expires AMIN J. KHOURY, 74 Amin J. Khoury has been the Chairman of the Board of Directors since July 1987 when he co-founded the Company. Mr. Khoury was appointed Chief Executive Officer effective December 31, 2005. Mr. Khoury also served as the Company’s Chief Executive Officer from July 1987 through April 1996. From 1986 until April 2012, Mr. Khoury was a director of Synthes, Inc., the world’s leading manufacturer and marketer of orthopedic trauma implants and a leading global manufacturer and marketer of cranial maxillofacial and spine implants. Mr. Khoury has been a Trustee of the Scripps Research Institute since May 2008. Mr. Khoury holds a Masters Professional Director Certification from the American College of Corporate Directors earned by completing a minimum of 90 hours of public company director education and an Advanced Director Certification from the Corporate Directors Group. Mr. Khoury’s education, his business experience, which includes having co-founded our Company, and serving as Chairman and CEO since 1987, during which he was primarily responsible for the development and execution of our business strategies that resulted in the growth in our business from a single product line business with $3.0 million in annual sales, to the leading global manufacturer of commercial aircraft and business jet cabin interior products and the world’s leading distributor of aerospace consumable products, with annual revenues in 2012 of $3.1 billion. Mr. Khoury has led both our acquisition strategy and our operational integration and execution strategies. He is a highly effective leader in organizational design and development matters and has been instrumental in identifying and attracting both the managerial talent and Board members who currently serve the Company. He has an intimate knowledge of the Company, its industry and its competitors which he has gained over the last 26 years. All of the above experience and leadership roles uniquely qualify him to serve as our Company’s Chairman of the Board of Directors. Mr. Amin J. Khoury is the brother of Robert J. Khoury, Director and co-founder of the Company. 6 CORPORATE GOVERNANCE MATTERS Meetings of the Board of Directors and Committees The Board held seven meetings during 2012. Currently, the Board has three standing Committees: the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee. All continuing members of our Board are expected to attend our Annual Meeting of Stockholders, absent extenuating circumstances, and in 2012, all then current members attended our Annual Meeting of Stockholders. The Board has determined that Messrs. Hamermesh, Schofield, Senft and Whates are independent under NASDAQ Stock Market rules. Each member of the Board attended at least 75 percent of the aggregate number of meetings of the Board and of the Committees of the Board on which the director served during 2012. The Audit Committee is currently composed of Messrs. Hamermesh, Senft and Whates, with Mr. Hamermesh serving as Chairman. The Audit Committee held four meetings during 2012. The Audit Committee is responsible for: (i) the appointment, compensation and oversight of our independent auditors; (ii) overseeing the quality and integrity of our financial statements and related disclosures; (iii) our compliance with legal and regulatory requirements; (iv) assessing our independent auditors’ qualifications, independence and performance; and (v) monitoring the performance of our internal audit and control functions. All members of the Audit Committee are independent under NASDAQ Stock Market and Securities and Exchange Commission, or SEC, rules. The Audit Committee operates under a written charter adopted and approved by our Board. The Compensation Committee is currently composed of Messrs. Schofield, Senft and Whates, with Mr. Schofield serving as Chairman. The Compensation Committee held four meetings during 2012. The Compensation Committee provides recommendations to the Board regarding compensation matters and oversees the Company’s incentive and compensation plans. All of the members of the Compensation Committee are independent as defined by NASDAQ Stock Market rules. The Compensation Committee operates under a written charter adopted and approved by our Board. The Compensation Committee has the power to delegate its authority and duties to subcommittees or individual members of the Compensation Committee or, to the extent permitted by the terms of any plan, to officers of our Company or other persons in each case as it deems appropriate in accordance with applicable laws and regulations and the requirements of the NASDAQ Stock Market. Our CEO, COO, CFO and Vice President, Human Resources attended portions of some or all of the Compensation Committee meetings during 2012 at the invitation of the Compensation Committee. Management input was taken into consideration in assessing the performance and pay levels of our key management employees as well as the establishment of bonus measures and targets. Our Vice President-Law, General Counsel and Secretary also attended the meetings during 2012 to provide the Compensation Committee with information to consider in respect to his area of expertise. Our Vice President-Law, General Counsel and Secretary also serves as secretary to the Compensation Committee. On no occasion were any of our Named Executive Officers (“NEOs”) involved in any discussion specifically relating to their own compensation, other than our CEO, who discussed both his performance and his compensation directly with our Compensation Committee. The Nominating and Corporate Governance Committee is currently composed of Messrs. Hamermesh, Schofield, Senft and Whates, with Mr. Schofield serving as Chairman. The Nominating and Corporate Governance Committee held four meetings during 2012. The Nominating and Corporate Governance Committee is responsible for, among other things, assisting the Board by actively identifying individuals qualified to become Board members, recommending to the Board the director nominees for election at the next Annual Meeting of Stockholders and making recommendations with respect to corporate governance matters. All of the members of the Nominating and Corporate Governance Committee are independent as defined by current NASDAQ Stock Market rules. The Nominating and Corporate Governance Committee operates under a written charter adopted and approved by our Board. All of the members of the Nominating and Corporate Governance Committee support the nominations of Messrs. Senft and Whates. Copies of the charters for the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee are available on our website, www.beaerospace.com, in the Investor Relations section. Please note that the information contained in or connected to our website is not a part of this proxy statement. Board Diversity The Chairman of the Board together with the Nominating and Corporate Governance Committee, in accordance with the Board’s governance principles, seeks to create a Board that, as a whole, is strong in its collective knowledge and has a diversity of skills and experience with respect to industry knowledge, vision and strategy, human resource management, general management and leadership, marketing, business operations, business judgment, crisis management, risk assessment, accounting and finance, capital markets, general corporate governance and global markets. 7 In considering candidates for the Board, the Nominating and Corporate Governance Committee considers the entirety of each candidate’s credentials in the context of these standards and such other factors that the Nominating and Corporate Governance Committee considers appropriate so that the Board includes members, if suitable, with diverse backgrounds, perspectives, skills and experience, who are likely to serve the Company’s anticipated needs and enhance Board dynamics and effectiveness. The Nominating and Corporate Governance Committee believes our Board has achieved its diversity objectives as evidenced by Board members with extensive experience in general management, human resources, manufacturing operations, marketing, engineering, capital markets, developing and executing mergers and acquisition strategies, including successful integration activities related thereto, as founders or co-founders of a multitude of businesses, and the collective experiences developed during their business careers which total over 200 years in the aerospace, defense and related industries. Risk Oversight Our Board takes an active role in overseeing the risk management of the Company with a focus on the most significant risks facing the Company. The Board’s oversight of risk management is designed to support the achievement of the strategic objectives of the Company and increase stockholder value. A fundamental part of risk management for the Company is not only understanding the risks that are faced by the Company and the steps necessary to manage those risks, but also understanding what level of risk is appropriate for the Company. The Company's Chief Executive Officer, President, Chief Financial Officer and other members of senior management regularly evaluate and report to the Board on significant risks facing the Company. In addition, each Committee of the Board is also responsible for assessing the risk exposure related to its specific area. The Committees discuss matters of interest with the Company’s senior management, including matters related to our corporate governance and our code of conduct, and report to the full Board, as appropriate, including when a matter rises to the level of a material or enterprise level risk. Board Leadership Structure The Board believes that the Company and its stockholders have been and will continue to be well served by having the Company’s principal founder and Chief Executive Officer serve as Chairman of the Board. Mr. Amin J. Khoury has led both our acquisition strategy and our operational integration and execution strategy. He is a highly effective leader in organizational design and development matters and has been instrumental in identifying and attracting both the managerial talent and Board members who currently serve the Company. He has an intimate knowledge of the Company, its industry and its competitors, which he has gained over the last 26 years, all of which uniquely qualify him to serve as our Company’s Chairman of the Board. The Board believes that the current leadership of the Board, when combined with the other elements of our corporate governance structure, strikes an appropriate balance between strong and consistent leadership and independent oversight of the Company’s business and affairs. The Board is composed of a majority of independent directors. The Company’s Audit Committee, Compensation Committee, Nominating and Corporate Governance Committee are each composed solely of independent directors. The Company’s independent directors bring experience, oversight and expertise from outside the Company, while the Chief Executive Officer brings industry, competitive and company-specific experience and expertise. The Board believes the combined role of Chairman and Chief Executive Officer promotes unified leadership and direction for the Company, which allows for a single, clear focus for management to execute the Company’s strategy and business plans. Notwithstanding the above, the Board recognizes that, in the future, circumstances may necessitate that the roles of Chairman and Chief Executive Officer be separated and, therefore, the Board retains the authority to separate the roles if it were to determine that such a division might be appropriate in the future. One of the key responsibilities of the Board is to assist management in developing strategic direction and then holding management accountable for the execution of strategy once it is developed. The Board believes, at this time, the combined role of Chairman and Chief Executive Officer, together with the independent directors, is in the best interest of stockholders because it provides the appropriate balance between strategy development and independent oversight of management. While the Board has not formally appointed a lead independent director, the Board believes that the current composition of the Board and the functioning of the independent directors effectively maintain independent oversight of the Company’s management. Four out of six of the Company’s directors are independent and the chair and members of each of the Company’s Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee are independent directors. As a result, independent directors oversee all significant matters affecting the Company, including the Company’s financial statements, executive compensation matters, the nomination and assessment of directors and the risk management practices. Independent directors meet in regular executive sessions not attended by the non-independent directors and management in conjunction with each regular Board meeting and as they otherwise deem appropriate. At each executive session, the respective chair of the Board Committee relating to the specific matter discussed by the independent directors, leads the discussion. For example, the chair of the Nominating and Corporate Governance Committee leads the discussions with respect to director nominations, the current composition of the Board and other Board policy matters. Following each executive session, the independent directors report the results of the discussions to the full Board, as appropriate. These discussions are led by the appropriate Committee chair. Additional executive sessions may be convened at any time at the request of an independent director, and, in such event, the independent director chairperson of the most closely associated Committee to the discussed topic leads the discussion and the report to the full Board. During executive sessions directors also discuss and propose matters to be included in the agenda for future Board meetings. 8 Compensation Consultant To gain a perspective on external pay levels, emerging practices and regulatory changes, our Compensation Committee engages an outside executive compensation consultant that is independent under the Securities and Exchange Commission and NASDAQ Stock Market rules to provide benchmark and survey information and advise the Compensation Committee as it conducts its review of our compensation process. The Compensation Committee selected Mercer Human Resource Consulting (“Mercer”) as its consultant for 2012 and tasked them with gathering market competitive data, reviewing compensation plan design alternatives and instructing the Compensation Committee on director and executive compensation trends and best practices. An affiliate of Mercer, Marsh Inc., provides risk management and insurance brokerage services to the Company, for which it was paid approximately $518,100 in 2012. None of these fees were related to executive or director compensation. The Compensation Committee has reviewed the risk management and broker services provided by Marsh Inc. and has determined that these services do not constitute a conflict of interest for Mercer or prevent Mercer from being objective in its work for the Compensation Committee. Mercer periodically participated in Compensation Committee meetings, and also provided the Compensation Committee with specialized advice to consider in establishing and evaluating our compensation practices. Mercer reports directly to the Compensation Committee. The individuals at Mercer who provide executive and director compensation consulting services to the Compensation Committee provide no other services to the Company or its subsidiaries, except for non-executive or director compensation consulting matters as specifically authorized by the Compensation Committee. Further, Mercer has not been engaged to advise the Company or its management on executive and director compensation matters. In 2012, Mercer was paid approximately $174,800 with respect to its services to the Compensation Committee. Greater detail regarding our compensation process is set forth below in our “Compensation Discussion and Analysis.” Stockholder Communications with our Board of Directors To facilitate the ability of stockholders to communicate with our Board, communications may be sent to: The Board of Directors, c/o The Corporate Secretary, B/E Aerospace, Inc., 1400 Corporate Center Way, Wellington, Florida 33414-2105. Our Corporate Secretary reviews all correspondence addressed to the Board and regularly presents to the Board a summary of all such correspondence and forwards to the Board or individual directors, as the case may be, copies of all correspondence that, in the opinion of the Corporate Secretary, deals with the functions of the Board or Committees thereof or that he otherwise determines requires their attention. Examples of communications that would be logged, but not automatically forwarded, include solicitations for products and services or items of a personal nature not relevant to us or our stockholders. Directors may at any time review the log of all correspondence received by our Company that is addressed to members of the Board and request copies of any such correspondence. Concerns relating to accounting, internal controls or auditing matters are brought to the attention of the Audit Committee, other than potential ethical or conflict of interest situations, which are directed to the Nominating and Corporate Governance Committee. Compensation Committee Interlocks and Insider Participation No person who is or has been an officer or other employee of the Company served as a member of the Company’s Compensation Committee. No executive officer of the Company served as a member of the Compensation Committee on the board (or as a director) of any company where an executive officer of such company is a member of the Compensation Committee or a director of the Company. No member of the Compensation Committee was a party to any transaction required to be disclosed as a related person transaction. Compensation of Directors Directors who are employees of the Company receive no additional compensation for serving on the Board. In 2012, non-employee directors received an annual cash retainer of $100,000. In addition, the chairs of our Audit Committee and Compensation Committee each, received additional annual cash retainers of $35,000 and the members of the Audit Committee and Compensation Committee each received additional annual cash retainers of $12,500. All cash payments were made quarterly in arrears. We did not pay any additional fees for attendance at Board or Committee meetings. Non-employee directors also received an annual grant of restricted stock with a fair market value of $49,500 (determined as of the date of grant) during 2012 pursuant to our B/E Aerospace, Inc. 2005 Long-Term Incentive Plan (“LTIP”). The awards vest on each of the first, second, third and fourth anniversaries of the date of grant, provided the director remains in continuous service through the applicable vesting period. 9 In 2012 we contributed $33,000 of stock on behalf of each non-employee director to our B/E Aerospace, Inc. Amended and Restated Non-Employee Directors Stock and Deferred Compensation Plan (“NEDDSP”). This amount is included as deferred share units under the plan. Directors may also elect, as appropriate, to defer up to 100% of their cash and stock retainers under the plan. The deferred compensation is held in a share unit or cash account under the plan until the termination of the director’s service and is distributed in a lump sum or in up to ten annual installments, as elected by the director. The directors are fully vested in the deferred shares at all times but have no rights as stockholders until distribution. In the event of a change of control (as defined in the plan), the accounts under the plan will immediately be distributed to the directors. We reimburse our non-employee directors for reasonable business and travel expenses incurred in connection with their service on the Board. In addition, non-employee directors are eligible to participate in our health and business travel accident insurance program on the same terms and conditions as employees generally. We do not provide our directors with any other perquisites or special benefits for their service on our Board. Director compensation is recommended by the Compensation Committee and approved by the entire Board. Our Board established stock ownership guidelines for our executive officers and non-employee directors. Under these guidelines, directors are required to own shares of the Company’s common stock with a market value of at least three times their annual cash retainers. Progress toward meeting the guidelines is reviewed by the Compensation Committee annually. At December 31, 2012 all members of our Board and all NEOs were in compliance or making significant progress towards complying with such guidelines. Consulting Arrangement with Robert J. Khoury. We have a consulting agreement with Mr. Robert J. Khoury, our former President and Chief Executive Officer. Pursuant to this agreement Mr. Khoury agreed to provide certain specified services to us through December 31, 2014, including: periodic advice and consultation regarding Company operational matters such as lean manufacturing and related continuous improvement programs; sales, and marketing advice, assistance in maintaining key customer relationships through periodic customer visits and such other services mutually agreed upon by Mr. Khoury and the Company. In consideration for the consulting services, Mr. Khoury receives a consulting fee of $300,000 per calendar year. He is also entitled to an office, secretarial support and air travel in accordance with the Company’s policy regarding authorization and limitation on officer travel. The consulting agreement may not be amended, modified or terminated without the prior written consent of both parties. If Mr. Khoury ceases to provide the consulting services as a result of his death or disability, he or his estate will be entitled to a lump sum payment equal to the consulting fees payable through the remainder of the consulting period. As a member of the Board, Mr. Khoury is also entitled to receive all compensation paid to our non-employee directors. 10 The following table summarizes the compensation paid to our non-employee directors in 2012: Fees Earned or Paid in Stock All Other Cash Awards Compensation Total Name (a) (b) (c) (g) (h) Richard G. Hamermesh $ Robert J. Khoury Jonathan M. Schofield Michael F. Senft John T. Whates Includes all cash retainers earned by our non-employee directors as described above. In addition, includes amounts deferred as cash or into shares of common stock under the Directors Deferred Stock Plan at the director’s election. The amounts reported in the Stock Awards column represent the aggregate full grant date fair value of (x) the annual restricted stock awards and (y) the deferred shares allocated to each director’s account under the NEDDSP calculated in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718 (FASB ASC 718) (without any reduction for risk of forfeiture). For more information about our adoption of FASB ASC 718 and how we value stock-based awards (including assumptions made in such valuation), refer to Note 11 to our audited financial statements for the fiscal year ended December 31, 2012 included in our annual report on Form 10-K filed with the SEC on February 21, 2013. The amount reported for Mr.Robert J. Khoury for 2012 includes payments under our consulting agreement with him of $300,000; personal use of the Company aircraft of $126,046; and executive medical coverage of $37,466. The aggregate incremental cost for the use of the Company aircraft for personal travel is calculatedby multiplying the hourly variable cost rate for the aircraft by the hours used. The hourly variable cost rate includescosts such as fuel, oil, parking/landing fees, crew expenses and catering. The terms of our executive medical plan are set forth below in our “Compensation Discussion and Analysis.” During 2012, at the direction of the Compensation Committee, Mercer prepared a study of director compensation for our Company. Based on that study we adjusted our director compensation program effective July 1, 2012 to adjust total director compensation for Committee Chairs to $217,500 per annum, for all other directors serving on committees to $207,500 per annum and for all other directors to $182,500 per annum, thereby bringing our aggregate director compensation to approximately the 75th percentile of our peer group. As of December 31, 2012, the aggregate number of outstanding deferred shares and unvested restricted stock awards held by each non-employee director was as follows: Unvested Deferred Stock Shares Awards Name (#) (#) Richard G. Hamermesh Robert J. Khoury Jonathan M. Schofield Michael F. Senft John T. Whates Audit Committee The Audit Committee is responsible for the appointment, compensation and oversight of our independent auditors, overseeing the quality and integrity of our financial statements and related disclosures, our compliance with legal and regulatory requirements, assessing our independent auditors’ qualifications, independence and performance, and monitoring the performance of our internal audit and control functions. The Audit Committee is currently composed of three directors: Messrs. Hamermesh, Senft and Whates, and operates under a written charter adopted and approved by the Board, which is available on our website at www.beaerospace.com in the Investor Relations section. Mr. Hamermesh currently chairs the Audit Committee. Our Audit Committee is a separately designated standing audit committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All three current directors serving on the Audit Committee are independent Committee members as defined by NASDAQ Stock Market and SEC rules. Our Board has determined that Mr. Hamermesh is an “audit committee financial expert” in accordance with SEC rules. 11 Report of the Audit Committee of the Board of Directors Management is responsible for the financial reporting process, including the system of internal controls and for the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. The Company’s independent auditors are responsible for auditing those financial statements. The Audit Committee’s responsibility is to monitor and review these processes. We rely, without independent verification, on the information provided to us and on the representations made by management and the independent auditors. We have reviewed and discussed the audited consolidated financial statements for 2012 with management and Deloitte & Touche LLP, the Company’s independent registered public accounting firm. The Audit Committee discussed and reviewed with Deloitte & Touche LLP all communications required by generally accepted auditing standards, including, among other things, the matters required to be discussed by the Public Company Accounting Oversight Board (“PCAOB”) Standard AU 380, “Communication with Audit Committees,” and Statement on Auditing Standards No. 114, “The Auditor’s Communication with Those Charged with Governance,” and discussed and reviewed the results of Deloitte & Touche LLP’s audit of the Company’s consolidated financial statements. The Audit Committee also discussed the results of internal audit examinations. The Company’s independent auditors also provided to us the written disclosures and the letter required by applicable requirements of the PCAOB regarding the independent accountant’s communications with the Audit Committee concerning independence, and we discussed with the independent auditors their independence from the Company. When considering Deloitte & Touche LLP’s independence, we considered whether their provision of services to the Company, beyond those rendered in connection with their audit and review of the Company’s consolidated financial statements, was consistent with maintaining their independence. We also reviewed, among other things, the amount of fees paid to Deloitte & Touche LLP for audit and non-audit services. Based on our review and these meetings, discussions and reports, and subject to the limitations on our role and responsibilities referred to above and in the Audit Committee Charter, we have recommended to the Board that the Company’s audited consolidated financial statements for 2012 be included in the Company’s Annual Report on Form 10-K. With respect to the above matters, the Audit Committee submits this report. Audit Committee Richard G. Hamermesh Michael F. Senft John T. Whates 12 PROPOSAL NO. 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Pursuant to the rules of the SEC adopted under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, we are required to provide stockholders with a non-binding advisory “say-on-pay” vote with respect to the compensation of our NEOs as disclosed in the “Compensation Discussion and Analysis” and tabular and narrative disclosures of this proxy statement. As recommended by our stockholders at our 2012 annual meeting, we are submitting this non-binding vote on an annual basis. We encourage stockholders to read the “Compensation Discussion and Analysis” set forth below which describes how our executive compensation policies and procedures operate and are designed to achieve our compensation objectives, as well as the Summary Compensation Table and other related compensation tables and narratives which provide detailed information on the compensation of our NEOs. A key focus of our Compensation Committee is pay for performance. To this end, base salaries for our Chief Executive Officer, President and Chief Operating Officer and Senior Vice President and Chief Financial Officer expressed as a percentage of total direct compensation in 2012 were approximately 15% - 19% and our other NEOs base salaries ranged from approximately 28% to 33%. Additionally, our Compensation Committee follows a rigorous process that evaluates our performance versus the performance of our peer group when it approves the actual annual cash and long-term incentive compensation which is described in greater detail in the “Compensation Discussion and Analysis” set forth in this proxy statement. This approach helps to ensure our compensation approach is effectively linking pay and performance. We believe our performance in 2012 was well aligned with pay and reflects our record performance in 2012 in which we: · Set new records for revenues, net earnings, bookings and backlog; · Exceeded our financial metrics and public financial guidance; · Expanded our operating margins by 40 basis points to 17.5%; · Generated approximately $40 million of savings through our low cost country sourcing and operational excellence initiatives; · Generated a record backlog (booked and unbooked) of approximately $8.25 billion; · Generated free cash flow of approximately $230 million or 98.3% of net earnings; · Completed two acquisitions to bolster our consumables management segment and to enhance our capabilities of supply chain management and inventory logistics solutions, and · Won numerous awards from major aerospace manufacturers such as “Supplier of the Year”, “Platinum Supplier”, “Preferred Supplier”, “Achievement of Excellence” and “Performance Excellence”. We believe the above achievements were the key short-term drivers of intrinsic value creation during 2012. During the four-year period ended December 31, 2012, our share price increased by approximately 542%. We believe our stock was the best performing aerospace stock for the four-year period ended December 31, 2012 and for the twelve-month period ended March 28, 2013 our share price appreciated 29.7%. As more fully described in our 2012 Compensation Discussion and Analysis, over the past two years our Board made certain changes, including: · prohibiting members of our Board and our NEOs from entering into any hedging activities with shares of our common stock (which was adopted as a sound governance measure and did not result from any such behavior by employees or our Board); · adopting a plurality plus voting standard in cases when directors run in an uncontested election; · modifying the Board’s diversity practices to be more consistent with best practices; · adopting a compensation recoupment policy consistent with current market practices; and · effective January 1, 2013, modifying our annual cash incentives program to limit cash bonuses that may be paid to our NEOs to no more than the percentage of current year base salaries awarded in 2011, with any amount that otherwise would have been awarded under our plan to be instead awarded in the form of restricted shares which vest over a four-year period. This vote is not intended to address any specific item of compensation, but rather the overall compensation of our executives and the objectives, policies and practices described in this proxy statement. Our stockholders approved our 2012 “say-on-pay” proposal by an affirmative vote of 91.8% of the votes cast (excluding abstentions and non-votes). 13 The say-on-pay vote is advisory only and is not binding on the Company. However, the Compensation Committee and our Board will consider the results of the stockholders’ vote and evaluate whether any actions should be taken in light of those results. THE BOARD RECOMMENDS THAT YOU VOTE FOR THE APPROVAL OF OUR EXECUTIVE COMPENSATION PROGRAM FOR OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. 14 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table and notes thereto set forth certain information with respect to the beneficial ownership of the Company’s common stock as of April 23, 2013, except as otherwise noted, by (i) each person who is known to us to beneficially own more than 5% of the outstanding shares of common stock of the Company; (ii) each of the Company’s Chief Executive Officer, Chief Operating Officer, Chief Financial Officer and the four other most highly paid executive officers in 2012, (iii) each of the Company’s directors; and (iv) all of the Company’s NEOs and directors as a group. Except as otherwise indicated, each of the stockholders named below has sole voting and investment power with respect to the shares of common stock beneficially owned: Common Stock Beneficially Owned Percent of Number of Shares Outstanding Shares BlackRock, Inc 5.52% 40 East 52nd Street New York, NY 10022 Honeywell International Inc 5.73% 101 Columbia Road, Morristown, NJ07962 Amin J. Khoury+* ** Thomas P. McCaffrey+ ** Werner Lieberherr+ ** Richard M. Sharpe+ ** Wayne R. Exton+ ** Ryan M. Patch+ ** Sean J. Cromie+ ** Jonathan M. Schofield* ** Richard G. Hamermesh* ** Robert J. Khoury* ** Michael F. Senft* ** John T. Whates* ** All Directors and Executive Officers as a group (12 Persons) ** +Named executive officer *Director of the Company ** Less than 1 percent As of April 23, 2013, the Company had 104,732,332 shares of common stock outstanding. Based on information in the Schedule 13G/A, as of December 31, 2012, filed on February 4, 2013, BlackRock, Inc. reported sole voting and sole dispositive power over 5,734,034 shares. The Company has not attempted to independently verify any of the foregoing information, which is based solely upon the information contained in the Schedule 13G/A. The percent of outstanding shares set forth above is based on the number of our shares outstanding as of that date. Based on information in the Form 13F, as of December 31, 2012, filed on January 14, 2013, Honeywell International Inc. reported sole voting and dispositive power over 6,000,000 shares. The percent of outstanding shares set forth above is based on the number of our shares outstanding as of that date. Includes 7,618 shares owned pursuant to the Company’s 401(k) plan and 47,812 shares indirectly owned. Includes 81,009 shares indirectly owned. Includes 6,726 shares owned pursuant to the Company’s NEDDSP. 15 Includes 7,377 shares owned pursuant to the NEDDSP and 2,000 shares indirectly owned. Includes 8,771 shares owned pursuant to the Company’s NEDDSP and 5,000 shares indirectly owned. Includes 874 shares owned pursuant to the Company’s NEDDSP. Includes 1,400 shares owned pursuant to the Company’s NEDDSP. COMPENSATION DISCUSSION & ANALYSIS The Objectives of our Named Executive Officer Compensation Program The following Compensation Discussion and Analysis addresses the objectives and elements of our executive compensation program, how our Compensation Committee uses external information to assist their oversight of our executive compensation and how we measure individual and Company performance. The objectives of our 2012 executive compensation program were as follows: · Provide a total compensation opportunity that is competitive with the market for executive talent, thereby enabling us to attract, retain and motivate our executives; · Ensure a strong relationship between pay and performance, including rewards for results that meet or exceed performance targets, and consequences for results that are below performance targets; and · Align executive and stockholder interests through the provision of long-term incentives that link executive compensation to strategic and intrinsic value creation. Our Named Executive Officers Our NEOs include our seven most highly compensated executives during 2012: · Amin J. Khoury has been the Chairman of the Board since July 1987 when he co-founded the Company. Effective December 31, 2005, Mr. Khoury was appointed Chief Executive Officer. Mr. Khoury also served as the Company’s Chief Executive Officer until April 1, 1996. From 1986 until April 2012, Mr. Khoury was a director of Synthes, Inc., the world’s leading manufacturer and marketer of orthopedic trauma implants and a leading global manufacturer and marketer of cranial-maxillofacial and spine implants. Mr. Khoury has been a Trustee of the Scripps Research Institute since May 2008. Mr. Khoury holds a Masters Professional Director Certification from the American College of Corporate Directors earned by completing a minimum of 90 hours of public company director education and an Advanced Director Certification from the Corporate Directors Group. · Werner Lieberherr was appointed President and Chief Operating Officer of B/E Aerospace, Inc. effective December 31, 2010. Prior to this role, Mr. Lieberherr was the Senior Vice President and General Manager for our Commercial Aircraft Segment. Prior to joining B/E Aerospace, Mr. Lieberherr spent 15 years with ABB and Alstom in operations in the energy industry, serving in various senior management positions in Europe, Asia and as President of North America operations. · Thomas P. McCaffrey has been Senior Vice President and Chief Financial Officer since May 1993. Prior to joining B/E Aerospace, Inc., Mr. McCaffrey was an Audit Director with Deloitte & Touche LLP from August 1989 through May 1993, and from 1976 through 1989 served in several capacities, including Audit Partner, with Coleman & Grant LLP. Mr. McCaffrey is a Certified Public Accountant licensed to practice in the states of Florida, California and Colorado. · Sean J. Cromie has been Vice President and General Manager for the Commercial Aircraft Segment since January 2011. From November 2007 to December 2010, Mr. Cromie served as Vice President and Managing Director of the Seating Facility in Kilkeel, Northern Ireland and previously as Business Unit Director. Prior to joining B/E Aerospace, Inc., Mr. Cromie spent six years in operational management roles with Sanmina SCI and NACCO MHG. Mr. Cromie also spent seven years with Kerry Group PLC. · Wayne R. Exton has been Vice President and General Manager, Business Jet Segment since May 2006. From November 2005 to April 2006, Mr. Exton served as Vice President and General Manager of the super first class division of the Business Jet Segment. Prior to joining B/E Aerospace, Inc., Mr. Exton spent nine years at the Automotive and Aerospace Divisions of Britax PLC, serving in a variety of senior management positions including President, Vice President Operations and Director of Global Marketing and Sales. Before joining that company, Mr. Exton held several senior management positions at Magneti Marelli (a division of Fiat) and Lucas Electrical. 16 · Richard M. Sharpe has been Vice President and General Manager, Consumables Management Segment since March 2010. From May 2009 to March 2010, Mr. Sharpe served as Executive Vice President and Chief Operating Officer, Consumables Management Segment. Prior to joining B/E Aerospace, Inc., Mr. Sharpe spent 12 years with Alcoa Fastening Systems and its preceding companies, where he served in various senior management positions including Senior Vice President, Global Sales and Marketing. Before joining Alcoa, Mr. Sharpe served as a member of the U.S. Air Force for 15 years as an F-15 fighter pilot, Flight Commander and Fighter Program Manager. · Ryan M. Patch has been Vice President - Law, General Counsel, Secretary and Chief Compliance Officer since July 2009 and was previously Vice President - Law from December 2008 to July 2009. From 2005 to 2008, Mr. Patch was a shareholder and member of the Board of Directors of Jackson, DeMarco, Tidus & Peckenpaugh LLP in Irvine, California. Prior to that, Mr. Patch was a partner in a boutique California law firm since 1992. Mr. Patch is Authorized House Counsel in the State of Florida and has been admitted to practice before the State Bar of California and various U.S. District Courts. Since January 2012, Mr. Patch has served on the Board of Directors of the Association of Corporate Counsel, South Florida Chapter. Amin J. Khoury is the brother of Company co-founder, Robert J. Khoury. There are no other family relationships among any of our directors and officers. What our Compensation is Intended to Reward Company Performance. Through the provision of short-term and long-term incentives, our 2012 executive compensation program was designed to reward: (i) the achievement of short-term financial goals measuring operating earnings, cash flows, operating expense management and operating margins, and (ii) the execution of our long-term strategic goals and objectives. During 2012, we: · Set new records for revenues, net earnings, bookings and backlog; · Exceeded our financial metrics and public financial guidance; · Expanded our operating margins by 40 basis points to 17.5%; · Generated approximately $40 million of savings through our low cost country sourcing and operational excellence initiatives; · Generated a record backlog (booked and unbooked) of approximately $8.25 billion; · Generated free cash flow of approximately $230 million or 98.3% of net earnings; · Completed two acquisitions to bolster our consumables management segment and to enhance our capabilities of supply chain management and inventory logistics solutions, and · Won numerous awards from major aerospace manufacturers, such as, “Supplier of the Year”, “Platinum Supplier”, “Preferred Supplier”, “Achievement of Excellence” and “Performance Excellence”. The above achievements, we believe, were the key short-term drivers of intrinsic value creation during 2012. For the twelve-month period ended April 15, 2013, our share price has increased 33.2% to $58.86, versus 13.3% for the S&P 500 and 7.6% for NASDAQ over the same period, and our share price increased by 542% to $49.40 over the four-year period ended December 31, 2012, making our company the number one performer in our peer group. We believe that short-term fluctuations in stock price do not necessarily reflect the underlying strength or future prospects of the Company, and accordingly, we do not emphasize year-to-year changes in stock price in our evaluation of corporate performance. On a longer term basis we believe stockholder value is created through the successful execution of sound business strategy. Our business strategy includes maintenance of a global market leadership position and to best serve our customers by: · Offering the broadest and most innovative products and services in the industry; · Offering a broad range of engineering services, including design, integration, installation and certification services and aircraft reconfiguration; · Pursuing the highest level of quality in every facet of our operation, from the factory floor to customer support; · Aggressively pursuing continuous improvement initiatives in all facets of our businesses, and in particular our manufacturing operations, to reduce cycle time, lower costs, improve quality and expand our margins; and · Pursuing a worldwide marketing and product support approach focused by airline and general aviation airframe manufacturers and encompassing our entire product line. 17 Our Compensation Committee performs annual reviews of our performance and the contributions of our NEOs to ensure that our executive compensation program rewards the achievement of our financial objectives and the execution of our business strategy. We believe our executive compensation program is reasonable and provides appropriate incentives to our executives to achieve our corporate objectives without encouraging them to take excessive risks for short-term gains in their business decisions. See page 8 of this proxy statement for a discussion of the Board’s role in risk oversight. Individual Performance. In addition to overall Company performance, our compensation program rewards individual performance toward the attainment of our goals and objectives. In setting the targeted pay levels of the NEOs, a variety of factors are considered, including: competencies, skills, prior experience, scope of responsibility and accountability within the organization. On an annual basis, each NEOs attainment of goals and demonstration of defined leadership competencies is assessed by our Chairman and Chief Executive Officer through our leadership performance and development assessment process. Each year, our Chairman and Chief Executive Officer makes recommendations to the Compensation Committee with respect to each of our NEOs (i) proposed base salary increases; (ii) proposed cash incentive awards for the preceding year; and (iii) proposed long-term equity incentives. The Compensation Committee performs a similar assessment of our CEO and approves his compensation program. Final compensation decisions for each NEO are determined by the Compensation Committee in its sole discretion. Consideration of “Say on Pay” and “Say on Frequency” Voting Results In discharging its responsibilities, the Compensation Committee took into account the results of our stockholders’ “say-on-pay” and “say-on-frequency” votes. At our 2012 Annual Meeting of Stockholders, our stockholders approved our 2012 “say-on-pay” proposal by an affirmative vote of 91.8% (excluding abstentions and non-votes) of the votes cast. At our 2011 Annual Meeting of Stockholders, a majority of our stockholders also voted for a non-binding advisory “say-on-pay vote” to be held on an annual basis. Accordingly, the Compensation Committee recommended to our Board that we hold the “say-on-pay vote” annually. Over the past two years, our Board has taken the following actions: · Adopted a new policy prohibiting directors and executive officers from engaging in short sales of Company securities or engaging in hedging activities with respect to those securities (which was adopted as a sound governance measure and did not result from any such behavior by employees or members of our Board); · Adopted a corporate governance guideline changing our standard for electing its Directors in uncontested elections from the previous “Plurality” standard to a “Plurality Plus” standard pursuant to which: (i) any nominee for Director in an uncontested election who receives a greater number of votes “withheld” from his or her election than votes “for” such election shall tender his or her resignation from the Board promptly following the final certification of such stockholder vote for consideration by the Chairman, (ii) the Chairman, after taking into consideration the best interests of the Company and any current or foreseeable factors or circumstances related to such Director, shall recommend to the Board the action to be taken with respect thereto, (iii) within ninety (90) days of the final certification of the relevant stockholder vote, the Board shall act upon such recommendation relative to the tendered resignation, and (iv) thereafter the Company shall publicly disclose the Board’s decision as to whether it accepted such Director’s resignation. · Modified the Board’s diversity practices to be more consistent with best practices; · Adopted a compensation recoupment policy, as described on page 26, consistent with current market practices; and · Effective as of January 1, 2013, modified our annual cash incentive program to limit cash bonuses that may be paid to our NEOs to no more than the percentage of current year base salaries awarded in 2011, with any amount that otherwise would have been awarded under our plan to be instead awarded in the form of restricted shares which vest over a four-year period. We believe this will better align the cash compensation of our NEOs with our peer companies, increase their stock ownership, all while driving to a pay for performance standard. 18 The Elements of our Compensation Program At the beginning of each year the Compensation Committee determines the targeted range of compensation levels which may be earned by each NEO. The Compensation Committee approved targeted 2012 compensation for our NEOs (depending on their title and position) in the following forms and percentages: · Base salary (approximately 15% - 33% of total targeted compensation); · Annual cash incentives (approximately 27% - 43% of total targeted compensation); and · Long-term equity incentives (approximately 33% - 48% of total targeted compensation) in the form of restricted stock. The aggregate total targeted maximum long-term incentive compensation, expressed as a percentage of annual base salary, for each NEO (depending on title and position) was 111% - 310%. Base Salary. We provide each of our NEOs with a competitive fixed annual base salary. The base salary for our NEOs are reviewed annually by the Compensation Committee by taking into account the results achieved by the executive, the executive’s future potential, scope of responsibilities and experience, and competitive salary practices. Employment agreements entered into with each of our NEOs provide for an annual cost of living increase or as otherwise determined by our Compensation Committee. Adjustments to base salaries for all of our employees are general madeas of July 1stof each year. We believe that it is important to pay a base salary that is consistent with similarly sized industry peers with similar continuous performance characteristics. In 2012, base salary increases for our NEOs, exclusive of increases associated with promotions and changes in responsibilities, were approximately 4% of our 2011 base salaries. As more fully described under the heading “External Benchmarking” below, these increases generally positioned our NEOs’ base salary levels at approximately the 75th percentile of the base salaries of executives in comparable positions in the peer group which is identified on page 25 of this proxy statement. Annual Cash Incentives. Management Incentive Plan. Our NEOs were eligible to receive annual cash incentives pursuant to our Management Incentive Plan, or MIP, based on the attainment of both financial and individual performance targets. We believe that directly linking a significant portion of our NEOs cash compensation to an individual segment or aggregate corporate performance (as applicable) is an important factor in achieving our corporate objectives. The Compensation Committee assigns each of our NEOs a target incentive payment under the MIP, reflected as a percentage of base salary. For 2012, the target MIP payments for Messrs. Khoury, Lieberherr and McCaffrey were 240%, 220% and 220%, respectively of base salary and for Messrs. Cromie, Exton, Sharpe and Patch were 125% of base salary. These percentages were determined on the basis of breadth of responsibility, industry practices and other relevant considerations. During 2011 and 2012 there were no minimum or maximum MIP payments since the aggregate amount of cash incentives to be paid to MIP participants is generally determined by multiplying earnings before income taxes (as defined) by an agreed upon percentage thereby providing an incentive pool which increases or decreases with pretax earnings. Effective January 1, 2013, we modified our MIP plan for our NEOs such that cash bonuses will not exceed the percentage of current year base salaries paid in 2011 as bonuses under the MIP with the excess of any amount that otherwise would have been awarded under our plan to be instead awarded in the form of restricted shares which vest over a four-year period. We made this change to increase management’s ownership of our stock consistent with sound governance practices. For Messrs. Khoury, Lieberherr, McCaffrey and Patch, 2012 payments under the MIP were based upon two components: Company financial performance objectives (weighted at 80% of target) and discretionary individual performance assessments (weighted at 20% of target). For Messrs. Cromie, Exton, and Sharpe, 2012 payments under the MIP were based upon two components: business segment financial performance objectives (weighted at 50% of target) and discretionary individual performance assessments (weighted at 50% of target). The Compensation Committee, in its sole discretion, may increase or decrease the discretionary award. 2012 Financial Performance Objectives. Each year the Compensation Committee determines the financial performance objectives under the MIP for each of our NEOs based upon our financial plan for that year. The minimum threshold for payment under the MIP with respect to a financial performance objective is generally 80% of the applicable target. Incentive payments for performance between 80% and 90% of a financial performance objective would generally not exceed 10% of the targeted MIP payment, with the actual amount of the incentive payment between these percentages determined by linear interpolation. For performance between 90% and 120%, the actual amount of the incentive payment is also generally determined by linear interpolation. For performance in excess of 120%, the actual amount of the incentive payment is directly proportionate to the level of attainment of the financial performance objectives. 19 Messrs. Khoury, Lieberherr, McCaffrey and Patch. The 2012 financial performance objectives for Messrs Khoury, Lieberherr, McCaffrey and Patch were operating earnings, operating cash flow (each weighted at 30%) and operating margin and bookings (each weighted at 20%). · For 2012, our operating earnings target was approximately $529 million; we generated 102% of target, or approximately $540 million. · For 2012, our operating cash flow target was approximately $215 million; we generated 107% of our operating cash flow target, or approximately $230 million. · For 2012, our operating margin target was 17.9%; we generated an operating margin of 17.5%, or 98% of target. · Our 2012 bookings target was $3.2 billion; we generated bookings of approximately $3.25 billion, or 102% of target. Our MIP pool was higher than prior years due to the higher level of earnings before income taxes and by exceeding our performance metrics. This resulted in each of Messrs. Khoury, Lieberherr, McCaffrey and Patch being awarded 110% of the financial performance objective portion of their MIP Award. Mr. Cromie. Mr. Cromie’s financial performance objectives relate to the commercial aircraft segment. For 2012 the commercial aircraft segment generated operating earnings and operating margin of approximately $271 million and 17.5%, respectively, which were 105% and 100%, respectively, of the operating earnings and operating targets of $259 million and 17.5%, respectively. As a result, Mr. Cromie was awarded 102% of the financial performance objective portion of his MIP Award. Mr. Exton. Mr. Exton’s financial performance objectives relate to the business jet segment. For 2012 the business jet segment generated operating earnings and operating margin of $52 million and 14.3%, respectively, which were 118% and 98%, respectively, of the operating earnings and operating targets of $44 million and 14.6%, respectively. As a result, Mr. Exton was awarded 108% of the financial performance objective portion of his MIP Award. Mr. Sharpe. The financial performance objectives for Mr. Sharpe relate to the consumables management segment. For 2012 the consumables management segment generated operating earnings and operating margin of approximately $217 million and 18.5%, respectively, which were 96% and 96%, respectively, of the operating earnings and operating targets of approximately $226 million and 19.3%, respectively. As a result, Mr. Sharpe was awarded 96% of the financial performance objective portion of his MIP Award. 2012 Discretionary Individual Performance Assessments. As discussed above, 20% of the potential MIP payment for each of Messrs. Khoury, Lieberherr, McCaffrey and Patch and 50% of the potential MIP payment for Messrs. Cromie, Exton and Sharpe are based upon discretionary individual performance assessments. We do not set predetermined individual performance formulas or goals for the NEOs at the beginning of the year. At the end of each year, the CEO evaluates each of the NEOs performance during the year and provides recommendations to the Compensation Committee as to the individual performance assessment portion of the MIP payment. The Compensation Committee performs a similar assessment of our CEO. The individual performance assessment process is a discretionary, holistic, multi-faceted assessment of each NEOs performance during the year. Neither the CEO nor the Compensation Committee use a specific formula or apply a specific weight when evaluating performance, but rather rely on their business judgment. However, the CEO and the Compensation Committee generally take into account one or more of the following factors in connection with the assessment: · Implementation and execution of supply chain, lean/continuous improvement initiatives · New product development initiatives · Customer recognition awards such as “Supplier of the Year” and “Customer Support and Service Champion” · Process alignment initiatives driven toward simplifying and standardizing our key processes throughout our business · Asset management · Domestic and international cost reductions · Business integration activities · Leadership · Strategic planning · Financial and operational excellence · Customer satisfaction · Staff development, talent management and retention · Implementation of global human resources strategies · Implementation of global tax strategies · Improving operating efficiency · Implementation of sales strategies · Client relationship management 20 Based upon the forgoing, the Compensation Committee awarded our NEOs between 35% and 95% of the discretionary individual performance assessment portion of their MIP for 2012. The discretionary awards in 2012, expressed as a percentage of the discretionary targets, were Messrs. Khoury, 62%, Lieberherr, 62%, McCaffrey, 62%, Cromie, 95%, Exton, 69%, Sharpe, 35% and Patch, 62%. 2ayments. On February 13, 2013, the Compensation Committee determined the actual 2ayments based upon the attainment of the financial performance objectives and the discretionary individual performance assessments as described above. The following table shows the 2012 MIP payment as a percentage of base salary and target opportunity. Dollar Value Percentage Percentage of MIP award of Base of Targeted NamedExecutive Officer Salary MIP Amin J. Khoury $ 240% 100% Werner Lieberherr 220% 100% Thomas P. McCaffrey 220% 100% Sean J. Cromie 123% 99% Wayne R. Exton 111% 88% Richard M. Sharpe 82% 65% Ryan M. Patch 125% 100% Long-Term Equity Incentive. We believe the use of long-term equity incentive awards accomplishes important objectives of our executive compensation program by linking executive compensation to long-term stockholder value creation. The level of benefit received by our NEOs is dependent, to a large degree, on the successful execution of our strategy and delivering significant, sustained growth. On October 27, 2012, the Compensation Committee approved grants of restricted stock effective as of December 17, 2012 for each of our NEOs and as of November 15, 2012 for all other eligible participants. This process is consistent with our policy of having the dollar value of annual grants of restricted stock to our employees reviewed and approved by our Compensation Committee at a meeting in the third or fourth quarter and having the grants made effective as of December 15 of each year for NEOs (November 15 for all other eligible participants). The number of shares of restricted stock granted is equal to the dollar value approved by our Compensation Committee divided by the closing price of our common stock as quoted on the NASDAQ Global Select Market on the date of grant. All grants of restricted stock are made pursuant to our LTIP. The Company has not granted any stock options since 2006. Our Compensation Committee does not apply specific formulas in determining the amounts of the equity compensation awarded to our NEOs. Rather it reviews a variety of factors, including: · our financial performance relative to that of our compensation comparison group (as described below); · competitive data provided by an independent compensation consultant; and · each NEOs general performance during the year. With regard to our financial performance relative to that of the companies in our peer group, the Compensation Committee reviewed revenue growth, operating income growth, EBITDA growth, EPS growth, total stockholder return and return on average equity of the companies in our comparison group over the past one and three year periods ended December 31, 2011, which represented the latest proxy data for our peer group, and noted that our performance waspositioned in the 75th percentile for the one and three year periods ended December 31, 2011. As a result of this analysis, the Compensation Committee targeted total direct compensation (including base salary, annual cash incentives and restricted stock awards) at approximately the 75th percentile of the amounts awarded to NEOs at the companies in our comparison group. 21 Using data provided by our independent compensation consultant, the Compensation Committee also considered, with respect to each of our NEOs, the market-competitive range for equity grants, when combined with targeted cash incentives and base salary for executive officers of comparable positions, between the 50th and 75th percentiles of the companies in our peer group, depending on the roles, responsibilities, experience and similar factors for each NEO. While the Compensation Committee uses the comparative data in making its equity grant determinations, the final determinations are made in its discretion. Taking these factors into consideration (as well as any other factors it deemed important), on December 17, 2012, the Compensation Committee granted shares of restricted stock to each of our NEOs as follows: Named Executive Officer Percentage of Base Salary Dollar Value of Award ($ in thousands) Number of Shares Amin J. Khoury 310% $ Werner Lieberherr 250% Thomas P. McCaffrey 191% Sean J. Cromie 129% Wayne R. Exton 130% Richard M. Sharpe 123% Ryan M. Patch 111% Seventy-five percent of the annual award to each NEO is subject to time-based vesting and 25% of the annual award is subject to performance-based vesting. The time-based portion of the award vests ratably over a period of three years commencing on the first anniversary of the date of grant. With respect to the performance-based component, at the beginning of each of the three calendar years following the grant date, the Compensation Committee will set an annual return on equity target. Vesting of the performance-based portion of the award is subject to the Company achieving the average of the annual return on equity targets established by the Compensation Committee for the three-year period as follows: · 100% of the performance-based component of the award will vest on the fourth anniversary of the grant if 90% or more of the target is attained; · 50% percent of the performance-based component of the award will vest on the fourth anniversary of the grant if between 85% and 90% of the target is attained; and · For attainment between 80% and 85%, or between 85% and 90% of the applicable performance target, a portion of the performance-based component of the award will vest as determined on the basis of linear interpolation. · No portion of the initial award will vest if less than 80% of the target is attained. As a result, our NEOs hold 25% of each award for one year after the other shares have vested; the 25% of each award remaining is subject to achieving the performance criteria set forth above. With respect to annual awards granted in December 2012, the Company set the return on equity target for calendar year 2012 as 14.1%. Actual return on equity for 2012 was 14.4%. On February 13, 2013, the Compensation Committee set the return on equity target for calendar year 2013 as 15.3%. The return on equity targets for each of calendar years 2014 and 2015 will be set at the beginning of each of these years. Severance and Change of Control Benefits. We have entered into employment agreements with each of our NEOs, which are described below in detail under the heading “Employment, Severance and Change of Control Agreements” which provide for severance and change in control benefits. Our severance and change of control benefits were determined on the basis of market practices in order to provide a competitive overall compensation package to our NEOs. Pursuant to the employment agreements, we provide each of our NEOs with severance benefits if their employment is terminated for any reason other than cause or, in some instances, due to their resignation for good reason (as each term is defined in the applicable agreements). In such cases, the employment agreements require that we pay the executive his salary for the then-existing term of the applicable employment agreement and/or provide a severance payment ranging from one to three times the executive’s base salary. For executives who are entitled to retirement benefits, we also provide a lump sum payment equal to the amounts the executive would have received for the remainder of the then-existing term of their agreement. In addition, for some NEOs all outstanding equity awards will vest pursuant to their employment agreements. In the event that the executive is terminated by us in connection with a change of control of our Company, the executive is entitled to a severance payment ranging from one to three times his base salary. In addition, all outstanding equity will vest upon a change in control. If the executive remains employed following a change in control he will continue to be eligible to receive severance benefits upon a subsequent involuntary termination. In certain instances, the severance benefits are enhanced if the executive resigns for good reason. For certain executives, in the event that payments or benefits paid to the executive are subject to excise taxes as an “excess parachute payment” under the Internal Revenue Code (the “Code”), the executive will receive an excise tax gross up from the Company. We provide a similar gross-up payment with respect to excise taxes, interest and penalties payable pursuant to Section 409A of the Code for certain executives. While these gross-up provisions were included in certain NEO employment contracts entered into prior years, the Compensation Committee does not presently intend to approve tax gross-ups for new executives. 22 Retirement Benefits. All of our employees, including our NEOs, participate in our qualified 401(k) defined contribution plan. Pursuant to this plan, we match 100% of the first 3% and 50% of the next 2% of employee contributions up to $10,000. In addition, we provide Messrs. Khoury, Lieberherr and McCaffrey with the following payments in lieu of other retirement benefits: · In lieu of retirement benefits, we provide Mr. Khoury with annual payments equal to 150% of his base salary. These payments are made on a quarterly basis in arrears. In addition, we have agreed with Mr. Khoury to make an annual payment in lieu of retirement benefits equal to the product determined by multiplying the annual increase in salary by 150% times the number of years since he founded the Company. · In lieu of retirement benefits, we deposit to the B/E Aerospace, Inc. 2010 Deferred Compensation Plan, on behalf of Mr. Lieberherr an amount equal to 20% of the salary in effect as of the date of contribution. We make these payments annually in arrears. All retirement contributions to the plan for calendar years 2011 through 2015 will vest in full in January 1, 2016. All retirement contributions made on and after January 1, 2016 will vest in full on the date of contribution. Vesting will accelerate upon (i) the termination of Mr. Lieberherr’s employment due to his death, disability or by us without cause (as defined in his employment agreement), (ii) the date that Mr. Lieberherr meets the requirements of a retirement or disability and (iii) a change in control of the Company. · In lieu of retirement benefits, we provide Mr. McCaffrey with an annual payment equal to 50% of his average annual salary for the preceding three-year period multiplied by the number of years of service with the Company, less cumulative prior payments. These payments are made on a quarterly basis in arrears. Nonqualified Deferred Compensation Plan. The Company adopted its Deferred Compensation Plan in 2010. The plan is a nonqualified deferred compensation plan pursuant to which certain senior executives of the Company (as selected by the Compensation Committee) are eligible to defer salary and bonus. Each of our NEOs is eligible to participate in the plan. We may make a matching contribution equal to 100% of the participant’s deferrals under the Deferred Compensation Plan up to a maximum of 7.5% of the participant’s total base salary and annual cash bonus of each executive’s deferral (other than Messrs. Khoury, Lieberherr and McCaffrey, who may defer some or all of their base salary and bonus, but are not entitled to any matching contributions). Matching contributions vest in equal installments on January 15th of each of the three years succeeding the year in which the contribution is made. In addition, an executive will fully vest in all matching contributions upon (i) meeting the requirements of a retirement, (ii) a termination of employment by the Company without cause, (iii) death, (iv) a change in control of the Company or (v) meeting the requirements of a disability. During 2012, we made matching contributions for NEOs other than Messrs. Khoury, Lieberherr and McCaffrey, in an aggregate amount of $260,279. Messrs. Khoury, Lieberherr and McCaffrey are not eligible for matching contributions due to the retirement benefits described above. Details regarding 2012 contributions to the plan are set forth under the caption “Fiscal 2012 Deferred Compensation Table” on page 33 of this proxy statement. Other Compensation. Our NEOs are eligible to participate in all benefit programs that are generally available to all our employees. In addition, in order to provide a comparative compensation package (based on external studies), we provide our NEOs with the following: · Under the Medical Care Reimbursement Plan for Executives, we generally reimburse each of our NEOs for medical care expenses that are not otherwise reimbursed by any plan or arrangement up to a maximum benefit of 10% of their base salary per year. · We reimburse each of our NEOs for reasonable costs of financial and estate planning. · We provide each of our NEOs with a monthly automobile allowance, as described below under the heading “Employment, Severance and Change of Control Agreements.” · Under our travel policy, we provide use of a Company-owned aircraft to our CEO and limited use to our former CEO to ensure their personal security. As set forth in the “All Other Compensation” column of the Director Compensation Table above and the Summary Compensation Table below, our CEO and former CEO are taxed on the incremental cost relating to their personal use of the aircraft. 23 To the extent applicable, these amounts are included in the Summary Compensation Table as part of the “All Other Compensation” column. External Benchmarking Benchmarking Objectives. We believe our executives should possess above-average competencies, skills and prior experience and display above-average leadership skills as they discharge their responsibilities. We benchmark targeted pay levels for essentially every position throughout our organization. Our objective is to establish total targeted compensation (defined as base salary, targeted annual cash incentive, long-term incentives, and, where applicable, payments in lieu of retirement benefits) for our NEOs near the 75th percentile of our peer group. We believe the weighting of each component of our compensation program (as described above under the heading “The Elements of our Compensation Program”) is appropriate given the historically cyclical nature of our industry, which has resulted and may result in several-year periods during which substantially lower cash incentives are awarded. Benchmarking Process. In 2012 the Compensation Committee retained Mercer, an independent compensation consultant, to assist in the design and implementation of our executive compensation program including the review of market surveys and peer group comparisons. Compensation and other financial data for our peer group are compiled from publicly available information as well as from Mercer’s proprietary database for similarly-sized industrial companies. Because the information is based on publicly available data, the comparisons are always against the data for the immediately preceding year (i.e., the 2012 study was based on data included in the 2011 annual reports and 2011 proxy statements of our peer group). We believe market data provides a reference and framework for decisions about the base salary, targeted annual cash incentives and the appropriate level of long-term incentives to be provided to each NEO. However, due to variability and the inexact science of matching and pricing executive jobs, we believe that market data should be interpreted within the context of other important factors and should not solely be used to dictate a specific pay level for an executive. As a result, in setting the target pay level of our NEOs, market data is reviewed along with a variety of other factors, including individual performance, competencies, skills, future potential, prior experience, scope of responsibility and accountability within the organization. In 2012, Mercer reviewed both the individual components and aggregate composition of our compensation packages for our NEOs focusing on several components of pay including: · base salary; · actual and targeted cash incentives; · total cash compensation (i.e., base salary plus cash incentives); · actual and targeted long-term incentives; · total direct compensation (i.e., total cash plus long-term incentives); and · total direct compensation plus payments in lieu of retirement benefits, to the extent applicable. Based on this review, Mercer advised the Compensation Committee that, for each of our NEOs: · the targeted total cash compensation (including base salary and targeted annual cash incentives) approximated the 75th percentile of our peer group; · the targeted total direct compensation (including base salary, annual cash and long-term incentives) approximated the 75th percentile of our peer group; · the total actual cash compensation approximated the 75th percentiles of our peer group; and · the total actual direct compensation (including base salary, annual cash and long-term incentives) plus payments in lieu of retirement benefits, as applicable, approximated the 75th percentile of our peer group. 24 Mercer also studied our 2011 financial performance (the most current data then available) and that of our peer group, measuring revenue growth, operating income growth, EBITDA growth, EPS growth based on the performance metric weightings utilized in our MIP, and return on average equity for the one and three-year periods ended December 31, 2011 and determined that we were positioned at approximately the 75th percentile of our peer group for the one and three year periods ended December 31, 2011. Compensation Peer Group. The compensation peer group we used in 2012 was comprised of the following 14 companies in the aerospace and defense industries: · AAR Corp. · Alliant Techsystems · Crane Co. · Curtiss-Wright Corp. · Esterline Technologies Corporation · Goodrich Corp. · Harris Corporation · Hexcel Corporation · Precision Castparts Corporation · Rockwell Collins, Inc · Spirit Aerosystems Holdings · Transdigm Group · Teledyne Technologies, Inc. · Wesco Aircraft Holdings, Inc. In consultation with Mercer, the Compensation Committee selected these companies for our peer group on the basis that (i) as compared to our Company, they were within a reasonable range for revenue size and equity market capitalization; (ii) they had executive positions comparable to those at our Company which required a similar set of management skills and experience; and (iii) they were representative of organizations that compete with us for business and executive talent. The median 2011 revenues of our peer group were approximately $2.3 billion; our revenues for the year ended December 31, 2011 were approximately $2.5 billion. The Compensation Committee, together with Mercer, reviews our peer group each year. We updated our peer group in 2012 to more closely align our peers from a revenue and industry focus perspective. Stock Ownership/Prohibited Transactions in Company Securities Our Board established stock ownership guidelines for our executive officers and non-employee directors. Under these guidelines, our NEOs and members of the Board are required to own shares of the Company’s common stock with a market value of at least a specified multiple of their base salary or annual cash retainer, as applicable, within a reasonable period of time from their election to the Board or appointment as an executive officer, as determined by our Board. The guidelines are five times base salary for the CEO, three and one-half times base salary for all other executive officers and three times the annual cash retainers for members of our Board. Progress toward meeting the guidelines is reviewed by the Compensation Committee annually. At December 31, 2012 all members of our Board and all NEOs were in compliance or making significant progress towards complying with such guidelines. The Compensation Committee considers all shares held by a director or executive officer toward meeting the ownership requirements including: shares owned outright (including in family trusts and those held by a spouse), time vested restricted shares, shares or share equivalents held in our 401(k) plan or NEDDSP and shares in our employee stock purchase plan. Unexercised stock options and unearned performance shares are not included toward meeting the guidelines. While we do not have any policies requiring our executives to hold shares of common stock received upon vesting or exercise of equity awards. As a result of the delayed vesting and performance based provisions of our restricted stock awards, NEOs hold 25% of each award for one year after the remaining 75% of the shares have vested; the remaining portion of each award is subject to achieving the performance criteria set forth above. Pursuant to a recently adopted policy, our directors and executive officers are prohibited from engaging in short sales of Company securities. Also, selling or purchasing puts or calls, trading in or writing options, or engaging in other hedging activities with respect to Company securities by officers and directors is prohibited. 25 Compensation Risks In 2012, management and the Compensation Committee assessed the Company’s compensation policies and practices and determined that our policies and practices do not create risks that are reasonably likely to have a material adverse effect on the Company. In reaching this conclusion we primarily considered the following factors: · Executive officers receive a mix of base salary, cash-incentive awards and long-term equity-based awards as compensation, and the cash incentives plus performance based incentives paid to our executive officers in 2012 ranged from approximately 37% to 54% of total direct compensation while base salary and time-based vested long-term equity-based awards accounted for approximately 46% to 63% of total direct compensation. We do not believe the amount of cash-incentives paid to our executive officers would incentivize management to take excessive risks for short-term gains. · Equity-based awards are designed to align the long-term interests of executive officers and stockholders. The performance portion of our long-term equity-based awards vests based on an average return on our equity over a three-year period and the time-based portion of the long-term equity-based awards vests over a three-year period. Due to these vesting periods, we do not believe that our equity-based awards incentivize executive officers to take excessive risks for short-term gains. · To align long-term interests of executive officers and our stockholders and to ensure an owner-oriented culture, we have adopted executive stock ownership guidelines that require our executive officers to hold a significant amount of our common stock. · To further align the long-term interest of our executives and our stockholders, we recently adopted an anti-hedging policy which provides that no insider, including NEOs and members of our Board, may engage in short sales of B/E Aerospace, Inc. securities. Also, selling or purchasing puts or calls or otherwise trading in or writing options on B/E Aerospace, Inc. securities by officers and directors is prohibited. · With the assistance of an independent compensation consultant, the Compensation Committee reviews and approves the targeted annual compensation opportunity and type of compensation available for each member of the executive team. As part of this review, the Compensation Committee compares the targeted and actual total compensation of each executive officer with their counterparts within the Company’s peer group. · On an annual basis, our executive officers provide a certification that they have complied with our Code of Business Conduct. In addition, the Company regularly reviews its code of conduct and our other corporate policies with all employees. · We do not have employees who are compensated based on taking significant risks with the Company’s capital. Compensation Recoupment Policy In the event of a material restatement of the Company’s financial results, the Board will review the facts and circumstances that led to the requirement for the restatement and may take such actions, if any, as it deems necessary or appropriate in its discretion. The Board will consider whether any executive officer received cash incentive compensation based on the original financial statements because it appeared he or she had achieved financial performance targets which in fact were not achieved based on the restatement. The Board also will consider the accountability of any executive officer whose acts or omissions were responsible in whole or in part for the events that led to the restatement and whether such acts or omissions constituted misconduct. The actions, if any, that the Board may in its discretion elect to take against a particular executive officer, depending on all the facts and circumstances as determined during their review, could include (i) the recoupment of all or part of any bonus or other cash incentive compensation paid to the executive officer that was based upon the achievement of financial results that were subsequently restated and/or (ii) the pursuit of other available remedies. Tax and Accounting Considerations Section 162(m) of the Internal Revenue Code generally limits to $1 million the U.S. federal tax deductibility of compensation paid in one year to any employee. Performance-based compensation is not subject to the limits on deductibility of Section 162(m), provided such compensation meets certain requirements, including stockholder approval of material terms of compensation. The Committee strives to provide NEOs with compensation programs that will preserve the tax deductibility of compensation paid by the Company, to the extent reasonably practicable and to the extent consistent with the Company’s other compensation objectives. The Compensation Committee believes, however, that stockholder interests are best served by not restricting its discretion and flexibility in structuring compensation programs, even though such programs may result in certain non-deductible compensation expenses. 26 To the extent that any compensation paid to our NEOs constitutes a deferral of compensation within the meaning of Section 409A of the Internal Revenue Code, the Compensation Committee intends to cause the award to comply with the requirements of Section 409A and to avoid the imposition of penalty taxes and interest upon the participant receiving the award. The Compensation Committee also takes accounting considerations, including the impact of FASB ASC 718, Compensation – Stock Compensation, into account in structuring compensation programs and determining the form and amount of compensation awarded. 27 Report of the Compensation Committee on Executive Compensation The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis for the year ended December 31, 2012 with management. Based on the review and discussion, the Compensation Committee has recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement. Respectfully submitted, The Compensation Committee Jonathan M. Schofield Michael F. Senft John T. Whates 28 Summary Compensation Table The following table sets forth information concerning the total compensation paid to each of our NEOs in 2012, 2011 and 2010: Non-Equity Incentive Stock Plan Awards Compensation All Other Name and Principal Position Year Salary Compensation ($) Total ($) (a) (b) (c) (e) (g) (i) (j) Amin J. Khoury $ Chairman and Chief Executive Officer Werner Lieberherr President and Chief Operating Officer Thomas P. McCaffrey Senior Vice President and Chief Financial Officer Sean J. Cromie Vice President and General Manager—Commercial - Aircraft Segment Wayne R. Exton Vice President and General Manager—Business Jet Segment Richard M. Sharpe Vice President and General Manager—Consumables Management Segment Ryan M. Patch Vice President - Law, General Counsel and Secretary The amounts reported in the “Stock Awards” column represent the aggregate full grant date fair value of the restricted stock awards calculated in accordance with FASB ASC 718 (without any reduction for risk of forfeiture). For more information about our adoption of FASB ASC 718 and how we value stock-based awards (including assumptions made in such valuation), refer to Note 11 to our audited financial statements for the fiscal year ended December 31, 2012 included in our annual report on Form 10-K filed with the Securities and Exchange Commission on February 21, 2013. For the performance-based restricted stock awards, the grant date value is based upon the probable outcome of the performance metrics. If the highest level of payout were achieved, the value of the award as of the grant date for restricted stock awards represent 25% of each stock award. Whether, and to what extent, a NEO realizes value with respect to restricted stock awards will depend on our actual operating performance, stock price fluctuations and the NEOs continued employment. All annual cash bonuses paid to our NEOs under the MIP are reflected in the “Non-Equity Incentive Plan Compensation” column of this table. The amounts shown represent the annual cash incentive payments received by our NEOs under our MIP. These cash awards were earned in 2012, 2011 and 2010 and were paid on February 22, 2013, February 24, 2012 and February 25, 2011, respectively. The MIP is described in detail above in our “Compensation Discussion and Analysis.” With respect to Mr.Khoury, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $3,491,600, $3,296,800 and $3,101,054, respectively, for our annual payments in lieu of retirement benefits; $303,900, $312,541 and $308,747, respectively, representing the aggregate incremental cost to us for his personal use of the Company aircraft; $118,948, $67,824 and $75,747, respectively, for estate planning; $10,000, $9,800 and $9,800, respectively, for Company contributions to our 401(k)Plan; $11,578, $5,532 and $20,204, respectively, representing payments under our executive medical plan; and $37,412, $38,882 and $38,515, respectively, relating to an automobile and insurance provided by the Company. The aggregate incremental cost for the use of the Company aircraft for personal travel is calculated by multiplying the hourly variable cost rate for the aircraft by the hours used. The hourly variable cost rate includes costs such as fuel, oil, parking/landing fees, crew expenses and catering. 29 With respect to Mr.Lieberherr, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $120,000, $106,000 and $0, respectively for our annual payments in lieu of retirement benefits; $10,000, $9,800 and $9,800, respectively, for Company contributions to our 401(k)Plan; $12,401, $23,792 and $9,607, respectively, representing payments under our executive medical plan and an additional amount relating to an automobile allowance.Mr. Lieberherr served as Vice President and General Manager for the Commercial Aircraft Segment during 2010 and was promoted to President and Chief Operating Officer on January 1, 2011. With respect to Mr.McCaffrey, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $426,973, $397,078 and $402,944, respectively, for our annual payments in lieu of retirement benefits; $10,000, $9,800 and $9,800, respectively, for Company contributions to our 401(k)Plan; $13,260, $16,865 and $23,489, respectively, representing payments under our executive medical plan; and an additional amount relating to an automobile allowance and estate planning. With respect to Mr.Cromie, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $10,000, $8,536 and $0, respectively, for Company’s contributions to our 401(k)Plan: $1,603, $4,913, and $0, respectively, representing payments under our executive medical plan; $0, $40,788 and $0, respectively, for reimbursement of relocation expenses and an additional amount relating to automobile allowance. Mr. Cromie was promoted to Vice President and General Manager of the Commercial Aircraft Segment on January 5, 2011. As described above in the “Compensation Discussion and Analysis” the Company implemented a deferred compensation plan in 2011 and we made a matching contribution under this plan for Mr. Cromie in 2012 of $67,290. With respect to Mr.Exton, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $10,000, $9,800 and $9,800, respectively, for Company’s contributions to our 401(k)Plan; $6,924, $12,784 and $3,437, respectively, representing payments under our executive medical plan, and an additional amount relating to an automobile allowance. As described above in the “Compensation Discussion and Analysis” the Company implemented a deferred compensation plan in 2011 and we made a matching contribution under this plan for Mr. Exton in 2012 of $60,107. With respect to Mr.Sharpe, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $10,000, $9,800 and $0, respectively, for contributions to the Company’s 401(k)Plan; $3,516, $0 and $0, respectively, representing payments under our executive medical plan, and an additional amount relating to automobile allowance. As described above in the “Compensation Discussion and Analysis” the Company implemented a deferred compensation plan in 2011 and we made a matching contribution under this plan for Mr. Sharpe in 2012 of $57,882. With respect to Mr.Patch, the amount reported for 2012, 2011 and 2010 as “All Other Compensation” includes $10,000, $9,800 and $9,800, respectively, for contributions to the Company’s 401(k)Plan; $19,853, $21,383 and $24,707, respectively, representing payments under our executive medical plan and an additional amount relating to an automobile allowance. As described above in the “Compensation Discussion and Analysis” the Company implemented a deferred compensation plan in 2011 and we made a matching contribution under this plan for Mr. Patch in 2012 of $75,000. 30 Grants of Plan-Based Awards During 2012 The following table sets forth information concerning incentive awards made to our NEOs in 2012. Awards consisted of restricted stock and cash incentive awards under our MIP as described in detail in our “Compensation Discussion and Analysis.” Estimated Future Payouts Under Non-Equity All Other Stock Grant Date Fair Incentive Plan Awards (1) Awards: Number of Value of Stock Grant Threshold Shares of Stock or and Options Name Date Target ($) Maximum ($) Units(#)(3)(4) Awards ($)(5) (a) (b) (c) (d) (e) (i) (l) Amin J. Khoury 1/1/2012 $
